EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the change and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with Attorney Christopher Gerardot on January 13, 2021.

The claims have been amended as follows:

CLAIMS

	Claim 1, line: 21 replace “structure to medial edge of the sole” to --structure of the medial edge of the sole--.

Claims 1, 2, 4, 5, 8-14, and 21-23 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art alone or in combinations teaches “the underfoot side of the toe portion includes a first edge extending from a lateral edge of the sole structure to a medial edge of the sole structure, wherein the underfoot portion includes a second edge extending from the lateral edge of the sole structure to the medial edge of the sole structure, wherein a seam connects the first edge and the second edge, and wherein the seam extends along the first edge and the second edge from [[a]] the lateral edge of the sole structure to medial edge of the sole structure. (claim 1)”; “the underfoot side of the toe portion includes an edge that is secured to the underfoot portion via a seam, and wherein an entire length of the seam is covered by the sole structure. (claim 11)”; and “wherein the underfoot side of the toe portion is secured to the underfoot portion via a seam that extends along the underfoot side from a medial side of the underfoot portion to a lateral side of the underfoot portion. (claim 21)”. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732   

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732